Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about September 16, 1991, which, inter alia, referred to a Referee to hear and report with respect to the issue of reasonable counsel fees and the disposition of the parties’ personal property, unanimously affirmed, without costs.
The arguments raised by the defendant on this appeal are without merit. The 20% cap set forth in the stipulation which was incorporated by reference into the parties’ divorce decree, by its terms, applies only to the equitable distribution and to distributive awards in lieu of distribution, and there is no *381plausible reading of the letter dated April 25, 1990 which would allow its interpretation as a modification of the stipulation and order permitting defendant to apply maintenance and child support expenses to reduce or eliminate any annual distributive award installments. Under such circumstances, reference of the amount of counsel fees payable to plaintiff was not error (Domestic Relations Law § 237 [c]; § 238). Concur —Murphy, P. J., Carro, Rosenberger, Asch and Kassal, JJ.